El Juez Asociado Señ>OR ‘Wolf,
emitió la opinión del tribunal.
Félix Luyando y su esposa debían $1,000 a Guillermo Fer-nández Pérez y $2,000 a Antonio Fernández Pérez y para garantizar la deuda Félix Luyando y su esposa otorgaron hipoteca a favor de los hermanos Fernández sobre una finca que se describe en la demanda. Más tarde Luyando y su es-posa vendieron la finca a Ramón Díaz Díaz, quien la vendió a Vicente Tellado y éste a su vez la vendió a Ulpiano Her-nández.
La deuda hipotecaria venció y no fué satisfecha. Enton-ces Guillermo y Antonio Fernández presentaron una acción ordinaria contra Ulpiano Hernández, que era el poseedor material de la finca, y contra Félix Luyando como deudor original. En la demanda se decía que la finca no valía más de $1,500, hecho que la evidencia aportada durante el juicio tendió a probar.
La teoría de la demanda evidentemente fué que la finca hipotecada debía responder de la deuda en cuanto fuere po-sible, y que a Luyando, el deudor original, debía hacérsele responsable de la diferencia.
La Corte de Distrito de San Juan, siguiendo nuestra de-cisión en el caso de Malgor & Co. v. Clivillés, 42 D.P.R. 457, resolvió que la demanda no aducía una causa de acción con respecto a Luyando. La teoría de la corte, de conformidad con dicho caso, fué que hasta tanto se vendiera la finca eu pública subasta, la acción contra Luyando era prematura. Aquel caso fué uno en que resolvimos, en efecto, que antes de que pudiera surgir una obligación personal contra otra persona, debía venderse la finca. No podemos convenir en que pueda hacerse una distinción del caso. Si bien de acuerdo con los hechos podría llegarse a la misma decisión por otro *689fundamento, sin embargo, el caso resuelve terminantemente que no surge causa de acción alguna basta efectuarse la venta. La decisión fué correcta, pero no puede sostenerse que la opinión prevalece cuando se inicia una acción ordinaria tanto contra la finca como contra otra persona que también es res-ponsable, en el presente caso el deudor original. Las si-guientes autoridades tienden a sostener esta conclusión: Santos v. Morón, 32 D.P.R. 59; Truéba v. Rosales, 33 D.P.R. 1027; Molina v. Pascual, 42 D.P.R. 668; 42 C. J. 296, nota 25.
Es claro, conforme indican los apelantes, que la hipoteca es- accesoria a una obligación principal (artículo 1758 del Có-digo Civil) y que la obligación de Luyando continúa insoluta y exigible hasta que sea pagada. Por supuesto, los herma-nos Fernández pudieron haber elegido renunciar a su derecho-hipotecario enteramente e iniciar un procedimiento exclusi-vamente contra Luyando. No'lo hicieron así. Promovieron un procedimiento hipotecario corriente contra Hernández e-incluyeron a Luyando como deudor personal. Por ende, aun-que creemos que el caso debe ser revocado y que el pleito' no fué prematuro, sin embargo, los hermanos Fernández no-tienen derecho a una sentencia absoluta contra Luyando, y no la solicitaron. Lo que deben obtener en este caso, según la forma en que han instituido su acción y de acuerdo con la súplica de la misma, es una sentencia contra la finca hi-potecada y una sentencia por el saldo de la deuda {deficiency judgment) no cubierto por la venta. En otras palabras, la. sentencia debe ser revocada y en su lugar dictarse otra se-gún la cual, y de acuerdo con la ley, debe venderse en pú-blica subasta la finca hipotecada y ordenarse y decretarse que Luyando pague cualquiera deficiencia que pueda surgir con motivo de la venta de la finca.